Title: To George Washington from Tobias Lear, 11 October 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia October 11th 1791.

I have been this day honored with your letter of the 7th instant.
Upon examining the blankets in this place again, and comparing them with the prices & descriptions contained in the memorandum & your letter, I am of opinion it would be best to

get them here; for the quality of these in this place is said, by several persons whom I have requested to examine them as Judges, to be good for the prices, and I think them myself fully equal to those which you had from Watson—perhaps better. Sitgreaves’ are 2 yards long each, of every kind; and these, with the others in this place, are said to be from Yorkshire, from whence the best & most substantial coarse woollens are imported. I shall therefore purchase, agreeably to your directions, one hundred of the largest size & best quality, and the like number of middle size, but good in quality, and put them on board the first vessel that sails from this place for Alexandria.
I have made inquiry at Mr Hazelhursts and every other place where there was a probability of obtaining them, for the six pieces of Ginghams which Mrs Washington requested might be sent to Mount Vernon, but have not been able to get them. Those who had them say they were purchased up with great avidity and sent to the southward. However, I shall make further inquiry and if they can be procured they shall be sent with the Blankets.
I well recollect your asking me, whether I had seen the journal of your tour to the French on La beauf, among your pamphlets? I think I replied I had; (conceiving you ment among your pamphlets here) but upon looking over them again I can find nothing of it, and must therefore have been mistaken. However, I am certain I saw several copies of it among your pamphlets at Mount Vernon—one I read while there. It is a small marble covered pamphlet, and I think must be found among those in the under apartments of your book case.
Your directions respecting the examination of the Speeches, and notations of business for communication &c. shall be particularly attended to.
I think Mr West writes with more facility than he did; but he is still very slow, tho’ exceedingly diligent. He has got through the two marble covered books, and about 10 pages in the parchment covered one, (which is written very small & close.) This carries him about 230 pages in the book in which he is writing. For two days past he has been taking duplicate copies of such papers as will be necessary to be laid before both Houses of Congress at their next session.
The spot for building a House in this City for the President of

the United States is fixed upon, and I understand purchased; but at what rate I have not heard. It is on the West side of ninth street, comprehending the whole of that side of the street between Market & Chestnut streets; but running back from 9th Street only about 180 or 200 feet, ’till it meets the Land of Mr [Abraham] Markoe, on which his house stands. The land belonged to Mr Bingham. I understand it is intended to consult Major L’Enfant about the plan &c.
As several persons had lately called upon me to know where they could get a sight of the plat of the federal City; and wishing to give every satisfaction I could on that head after the disappointment of the engraving, I got from the engraver a draft which Major L’Enfant had left in his hands (not the reduced one for the plate) and which he said could be of no manner of use to him. This, tho’ the engraver says it is not accurate, serves to give a good general idea of the spot and plan of the city, and has gratified the curiosity of several. I was told by some who called to see it, that they had been discourged from going to the sale by an opinion which was propagated here, that the proprietors of the ground would undoubtedly dispose of their lots, after the sale, at a much lower rate than they could be bought for at that time. This, however, I told them did not appear probable to me. I have no doubt but the opinion is propagated here to discourage persons from attending the sale.
The family is well, and the respects, love & best wishes of Mrs Lear & Major Jackson are joined to mine for Mrs Washington, yourself, the Children & all the family at Mount Vernon & their friends. I have the honor to be with the greatest respect gratitude & attachment, Sir, Your obliged & Obedt Sert

Tobias Lear.


P.S. Colo. Biddle is attending a Circuit Court at York, which will deprive me of any further assistance from him in getting the Blankets. But as I know the people who have them & their prices, there will be no reason for his assistance.

